Citation Nr: 0608138	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain.


WITNESSES AT HEARING ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from November 1996 to June 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for service 
connection for low back strain and assigned a 10 percent 
evaluation, effective June 5, 2001.  The RO also granted 
service connection for a right shoulder strain and assigned a 
10 percent evaluation, effective June 5, 2001.  

In November 2004, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The claim was previously before the Board in February 2005, 
at which time it was remanded for additional development.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right shoulder strain has been manifested by pain with 
limitation of motion.

2.  Throughout the rating period on appeal, the veteran's low 
back strain has been manifested by complaints of pain, with 
nerve root irritation productive of radiation to the lower 
extremities, with no more than mild neurological deficit.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right (major) shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201-5203 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for low back strain, prior to September 23, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295; (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4,71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002).

3.  The criteria for a separate 10 percent evaluation for 
orthopedic manifestations of the service-connected low back 
strain, from September 23, 2002, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (as in effect from September 26, 
2003). 

4.  The criteria for a separate 10 percent evaluation for 
neurologic manifestations of the service-connected low back 
strain from September 23, 2002, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran's right shoulder strain and low back strain 
service connection claims were substantiated by the August 
2002 rating decision on appeal.  The veteran's filing of a 
notice of disagreement as to the disability rating did not 
trigger any additional § 5103 notice.  Rather, VA was then 
required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105, and regulatory duties under 38 C.F.R. 
§ 3.101.  As such, VA satisfied its duty to notify by means 
of a May 2003 statement of the case, and September 2005 
supplemental statement of the case which set forth the 
relevant diagnostic criteria, including as revised, for 
rating the disabilities at issue.  The veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
However, the Board does not find that such issue has been 
raised in the record as to either issue on appeal, and 
therefore, is not considered in the adjudication herein.  As 
such, the veteran is not prejudiced by the Board's 
consideration of the appeal at this time.

The RO, in a March 2005 letter, specifically requested that 
the veteran submit any evidence in her possession that 
pertained to the claims.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in her 
possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that she has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria and Analysis

Increased Evaluation Regulations-Generally

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in August 2002.  
Because she has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003);  See Esteban v. Brown, 6 Vet. App 259 (1994).

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2005).  

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  

1.  Right Shoulder

A.  Criteria

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation, where abduction is to 60 degrees 
and the veteran can reach his mouth and head, warrants a 30 
percent rating for the major arm.  Ankylosis of the 
scapulohumeral articulation between favorable and unfavorable 
warrants a 40 percent rating for the major arm.  Unfavorable 
ankylosis of the scapulohumeral articulation where abduction 
is limited to 25 degrees from the side warrants a 50 percent 
rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2005).

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the major or minor arm is limited at the 
shoulder level.  A 30 percent rating is warranted where 
motion of the major arm is limited to midway between the side 
and shoulder level.  A 40 percent rating is warranted where 
motion of the major arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

The fundamental finding for the purpose of applying 
Diagnostic Code 5201 is abduction (that is, elevation of the 
arm from the side).  Abduction ranges from 0 to 180 degrees.  
Full range of motion from the side is to 180 degrees, and 
motion from the side to shoulder level is to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2005).


Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for the major arm where there is malunion of the 
humerus with moderate deformity.  A 20 percent evaluation is 
also warranted for the major arm if there is recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation is warranted for the major arm if 
there is recurrent dislocation of the scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  A 
30 percent evaluation is also warranted for the major arm 
where there is a malunion of the humerus with marked 
deformity.  A 50 percent evaluation is warranted for the 
major arm where there is fibrous union of the humerus, a 60 
percent evaluation would be in order for the major arm for 
nonunion of the humerus (flail joint), and an 80 percent 
evaluation would be in order for the major arm for loss of 
head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2005).  

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for the major upper extremity for 
dislocation of the clavicle or scapula, or for nonunion of 
the clavicle or scapula with loose movement.  The disability 
may also be rated based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2005).

B.  Analysis

The veteran, who is right handed, asserts that an evaluation 
in excess of 10 percent is warranted for her service-
connected right shoulder strain.  Under the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, and 
5203, the next higher evaluation for the right major shoulder 
disability at issue is 20 percent.  Such is assigned when 
there is limitation of motion of the arm at the shoulder 
level (Code 5201), infrequent episodes of recurrent 
dislocation of the scapulohumeral joint with guarding of 
movement only at the shoulder level (Code 5202), malunion of 
the humerus with moderate deformity (Code 5202), dislocation 
of the clavicle or scapula (Code 5203), or nonunion of the 
clavicle or scapula with loose movement (Code 5203). 

The evidence shows that on VA examination in June 2002, the 
veteran complained of right arm and shoulder pain and 
indicated that the right shoulder popped out of socket and 
got stiff.  On range of motion testing, the examiner reported 
that the veteran was normal and had flexion and abduction of 
0 to 180 degrees and external and internal rotation of 0 to 
90 degrees.

On VA examination in September 2005, the veteran complained 
of pain and functional limitation in the shoulder.  On range 
of motion testing, the examiner reported that the veteran had 
flexion from 0 to 165 degrees, with pain at 95 degrees, 
abduction from 0 to 160 degrees, with pain at 100 degrees, 
and had external and internal rotation from 0 to 80 degrees, 
with pain at 80 degrees.

As such, the Board finds that the veteran, under Diagnostic 
Code 5201, is not entitled to a higher evaluation, as there 
is no evidence that her arm is limited in motion to shoulder 
level.  In fact, the June 2002 examination reveals that the 
veteran could abduct to 180 degrees and the September 2005 
examination reveals that the veteran could abduct to 160 
degrees, with pain starting at 100 degrees, which the Board 
notes is well past the level needed to warrant a 20 percent 
evaluation.  The Board also finds that a higher evaluation is 
not warranted under Diagnostic Code 5202 or 5203, as there is 
no evidence that there is a malunion of the veteran's humerus 
that is exhibited by a moderate deformity, that her clavicle 
or scapula is dislocated, or that there is a nonunion of her 
clavicle or scapula with loose movement.  Inasmuch as the 
competent clinical evidence of record establishes that the 
right shoulder joint is not ankylosed, a higher rating is not 
warranted under Diagnostic Code 5200.

The Board notes that the June 2002 and September 2005 
examinations establish that the veteran experienced pain on 
motion.  However, even with consideration under the criteria 
set forth in 38 C.F.R. § § 4.40 and 4.45 and Deluca v. Brown, 
8 Vet. App. 202 (1995), the Board finds that there has been 
no demonstration, by competent clinical evidence, that the 
veteran's symptomology warrants the next higher evaluations 
under Diagnostic Code 5200, 5201, 5202, or 5203.

Thus, in light of the above findings, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the disability at issue.

2.  Low Back Disability

A.  Criteria--Generally

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the spine, set 
forth at 38 C.F.R. § 4.71a.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
However, in VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General 
Counsel held that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  The Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).

B.  Analysis

The veteran asserts that an evaluation in excess of 10 
percent is warranted for her service-connected low back 
strain. 





1.  Prior to September 23, 2002

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, and 5295, are for consideration in rating for the 
service-connected low back disability.  For this period, the 
veteran is currently in receipt of a 10 percent rating.  

Under the rating criteria in effect prior to September 23, 
2002, as set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 (for limitation of motion of the lumbar spine), a 20 
percent evaluation is available where there is evidence of 
moderate limitation of motion.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.

In this case, on VA examination in June 2002, the veteran 
complained of experiencing low back pain that sometimes 
radiated down into her right leg.  She also indicated that 
the pain was also associated with some weakness and numbness 
in the right thigh.  She further complained of lack of 
endurance and stiffness and stated that the pain was constant 
and aggravated by hot weather and prolonged sitting or lying.  
She treated the pain with Motrin and Flexeril.  On 
examination, the examiner reported that on range of motion 
testing of the lumbar spine, the veteran could flex to 90 
degrees, extend to 30 degrees, right and left lateral bend to 
40 degrees, and rotate to 35 degrees in each direction.  Such 
findings reflect essentially normal range of motion.  
Therefore, as the findings on examination do not reflect that 
the veteran has moderate limitation of motion and with 
consideration of DeLuca, and 38 C.F.R. §§ 4.40 and 4.45,  the 
Board concludes that an increased 20 percent evaluation is 
not is warranted under this diagnostic code during the period 
in question. 

A higher evaluation is also available for consideration under 
Diagnostic Code 5295.  This Code provides a 20 percent 
evaluation where there is evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  However, the findings from the 
veteran's June 2002
VA examination, do not reflect that the veteran experienced 
any such symptomology.  Therefore, the Board concludes that a 
higher evaluation is warranted under this diagnostic code.

The Board also finds that a higher evaluation is not 
warranted under Diagnostic Code 5293, as it existed prior to 
September 23, 2002.  Under this code, a 20 percent evaluation 
is warranted for intervertebral disc syndrome that is 
productive of moderate impairment with, recurring attacks.  
However, the veteran's June 2002 VA examination does not 
establish that the veteran experienced moderate 
intervertebral disc syndrome.  It is acknowledged that the 
examiner from the examination reported that the veteran's 
lower extremity motor function was normal, but that she had 
sensory decreased touch in the lateral aspect of her right 
thigh.  However, the Board does not find that such 
neurological symptomology nearly approximates that which is 
necessary for a 20 percent evaluation under Diagnostic Code 
5293 and thus a higher evaluation is not warranted under this 
diagnostic code for the period in question.

In conclusion, the Board finds that prior to September 23, 
2003, the evidence supports the currently assigned 10 percent 
evaluation and that the preponderance of the evidence is 
against a higher rating for the veteran's service-connected 
low back strain.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  From September 23, 2002 to September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 25, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 25, 2003, a 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  
Finally, a 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  In fact, there is no indication 
that bed rest was prescribed by a physician at any time.  As 
such, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, can not 
serve as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back strain.  As noted 
above, one relevant Diagnostic Code for consideration in this 
regard is Diagnostic Code 5292, concerning limitation of 
motion of the lumbar spine.  Again, in the present case, a 
June 2002 VA examination showed that the veteran could flex 
to 90 degrees, extend to 30 degrees, right and left lateral 
bend to 40 degrees, and rotate to 35 degrees in each 
direction 

The Board finds that, the range of motion results coupled 
with the veteran's complaints of pain, warrant a finding of 
no more than slight limitation of motion under Diagnostic 
Code 5292.  The consideration of pain is appropriate and 
conforms to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, the 
current 10 percent rating for orthopedic manifestations of 
the veteran's back disability is for application.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected low back strain is Diagnostic Code 5295, 
for lumbosacral strain.  However, as discussed above the 
criteria for a rating in excess of 10 percent have not been 
satisfied.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of her service-
connected low back disability.  In this regard, as noted 
above, the examiner from the June 2002 VA examination 
reported that the veteran's lower extremity motor function 
was normal, but that she had sensory decreased touch in the 
lateral aspect of her right thigh.  Therefore, as the veteran 
experienced decreased sensation of the thigh, the potentially 
relevant Diagnostic Code sections are 8520, for the sciatic 
nerve, Diagnostic Code 8526, for the anterior crural nerve 
(femoral) and Diagnostic Code 8529, for the external 
cutaneous nerve of the thigh.  

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected low back strain.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520 and 8526.  Thus, the veteran is 
entitled to a 10 percent rating under Diagnostic Code 8520 or 
8526 for the neurologic manifestations of the disability at 
issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 to September 
25, 2003, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's low back strain.  
It has been determined that the veteran is entitled to a 10 
percent rating under Diagnostic Code 5292 for her orthopedic 
manifestations, and that she is entitled to a 10 percent 
evaluation under Diagnostic Code 8520 or 8526 for the 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  The veteran's only other 
service-connected disability for which she is assigned a 
compensable evaluation is a right shoulder disability, for 
which a 10 percent evaluation is warranted.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 10 percent (right shoulder 
condition), 10 percent (orthopedic manifestations of her low 
back disability), and 10 percent (neurological manifestations 
of her low back disability) an evaluation of 30 percent is 
derived.  This combined rating exceeds the combined 20 
percent evaluation rating currently in effect for this 
period.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 30 percent if she is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 10 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
to September 25, 2003.  As discussed above, there is no basis 
for separate evaluations in excess of those amounts.  



3.  From September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general was revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5238 for spinal stenosis; and Diagnostic Code 
5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  However, the veteran has not been shown to have 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  
Indeed, on VA examination in September 2005, the veteran 
reported that she had not experienced any incapacitating 
events during the past year.  As such, a higher evaluation is 
not warranted under Diagnostic Code 5243 when evaluated based 
on incapacitating episodes.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  In this regard, 
the examiner on the veteran's September 2005 spine 
examination reported that the veteran's forward flexion was 
70 degrees, her extension was 25 degrees, her bilateral 
lateral flexion was 25 degrees, respectively, and her 
bilateral rotation was 25 degrees, respectively.  The Board 
finds that the veteran's forward flexion of 70 degrees and 
her combined range of motion of 195 degrees correspond to no 
more than a 10 percent evaluation.  The Board notes that the 
veteran's current disability does not warrant an evaluation 
greater than 10 percent at this time as it does not more 
nearly approximate the criteria required under Diagnostic 
Code 5237 (lumbosacral strain), 5238 (spinal stenosis), or 
5242 (degenerative arthritis of the spine), for the next 
higher evaluation.  The Board notes that the medical evidence 
of record does establish that the veteran suffers functional 
loss due to pain, weakness, lack of endurance, and 
fatigability.  However, even with consideration under the 
criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v 
Brown, 8 Vet. App. 202 (1995), the Board finds that there has 
been no demonstration, by competent clinical evidence, of 
additional functional impairment comparable to forward 
flexion of the thoracolumbar spine greater than 30 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, so as to warrant the next higher 
evaluation

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 10 percent separate 
rating established beginning September 23, 2002, remains 
intact.  For the reasons already discussed, the evidence 
fails to support a rating in excess of that amount for the 
veteran's neurologic manifestations of her low back 
disability.  

Thus, from September 26, 2003, the veteran continues to be 
entitled to separate evaluations for the orthopedic and 
neurologic manifestations of her low back strain.  Again, 
there is no basis for separate evaluations in excess of those 
amounts.
 
Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right shoulder strain is denied.

Entitlement to a rating in excess of 10 percent for low back 
strain prior to September 23, 2002, is denied.

Entitlement to a separate 10 percent evaluation for 
orthopedic manifestations of the veteran's low back strain, 
from September 23, 2002, is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the veteran's service-connected 
low back strain from September 23, 2002, is granted, subject 
to the applicable law governing the award of monetary 
benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


